DETAILED ACTION
In view of the appeal brief filed on 7/6/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 9, the claim language “wherein calculating acceleration data comprise using estimate values for the trajectory of the femur and the radius of the femur” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For the written description inquiry, the claim must be construed under the broadest, reasonable interpretation such that a determination is made as to what the claim as a whole covers.  MPEP 2163(II)(A)(1).  The above-recited claim language uses the term “acceleration data,” which under the broadest, reasonable interpretation is construed to mean factual information concerning acceleration.  However, “acceleration” is genus (as there are different species of acceleration) and the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  MPEP 2163(II)(A)(3)(ii).  When there is a substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation in the genus.  See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  The substantial variation in the genus here is the species of acceleration.  There are different types of acceleration such as, for example, angular acceleration versus tangential acceleration.  Applicant’s specification appears to have support for calculating tangential acceleration from gyroscope readings, in at least two different ways, one at para [0028] (which uses time) and another at para [0043] (which doesn’t use time) of the specification as originally filed, but the examiner could not find evidence of possession of calculating angular acceleration (or other types of acceleration such as, for example, radial/centripetal acceleration) from gyroscope readings.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 10, the claim language “wherein calculating acceleration data comprises using an estimate value for the radius of the femur for deducting a centripetal acceleration from the gyroscope readings, and obtaining an orientation of the gyroscope to deduct the gravity from the accelerometer readings” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For the written description inquiry, the claim must be construed under the broadest, reasonable interpretation such that a determination is made as to what the claim as a whole covers.  MPEP 2163(II)(A)(1).  The above-recited claim language uses the term “acceleration data,” which under the broadest, reasonable interpretation is construed to mean factual information concerning acceleration.  However, “acceleration” is genus (as there are different species of acceleration) and the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  MPEP 2163(II)(A)(3)(ii).  When there is a substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation in the genus.  See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  The substantial variation in the genus here is the species of acceleration.  There are different types of acceleration such as, for example, angular acceleration versus tangential acceleration.  Applicant’s specification appears to have support for calculating tangential acceleration from gyroscope readings, in at least two different ways, one at para [0028] (which uses time) and another at para [0043] (which doesn’t use time) of the specification as originally filed, but the examiner could not find evidence of possession of calculating angular acceleration (or other types of acceleration such as, for example, radial/centripetal acceleration) from gyroscope readings.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 8, the claim terms “acceleration data” (line 6) and “acceleration data” (line 7) are ambiguous.  It is unclear whether the same acceleration data or different acceleration data are being referred to.  The claim is examined under the latter interpretation.
For claim 9, the claim term “the trajectory of the femur” (line 2) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 9, the claim term “the radius of the femur” (line 2) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 10, the claim term “the radius of the femur” (line 2) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
For claim 10, the claim term “the gravity from the accelerometer readings” (lines 3-4) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Dependent claim(s) 9-18 fail to cure the ambiguity of independent claim 8, thus claim(s) 8-18 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 8-18 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 8 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 8 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of  “calculating acceleration data at least from the gyroscope readings,” “relating an orientation of the sensor unit to the femur using a comparison between the calculating and the measured acceleration data to define a femoral frame of reference,” and “tracking the femoral frame of reference from the gyroscope readings and from the accelerometer readings.”  This claim language, under the broadest, 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a sensor unit comprising an accelerometer sensor and a gyroscope sensor secured to a femur,” “obtaining gyroscope readings and accelerometer readings resulting from movements of the femur,” and “measuring acceleration data from the accelerometer readings.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0029] of U.S. Patent Application Publication No. 2010/0161084 to Zhao et al. (hereinafter “Zhao”).  Although Zhao does not specifically mention the femur (instead Zhao discloses “an object to which they are fixedly attached”), attaching the conventional devices such as those in Zhao to a femur is also well-known, routine, and conventional as evidenced the number of references that teach such claimed subject including, without limitation, (para [0092]-[0095]) of U.S. Patent Application Publication No. 2011/0208093 to Gross et al., para [0033] of U.S. Patent Application Publication No. 2005/0113720 to Cinquin et al., and para [0037]-[0038] of U.S. Patent Application Publication No. 2009/0099570 to Paradis et al.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function 
In view of the above, independent claim 8 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim(s) 9-18 fail to cure the deficiencies of independent claim 8 by merely reciting additional abstract ideas, additional limitations on abstract ideas already recited, and/or additional elements that do not amount to significantly more.  It is noted that para [0098] of U.S. Patent Application Publication No. 2005/0090742 to Mine evidences that the elements of claim 17 are routine, well-known, and/or conventional.  Thus, claim(s) 8-18 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 8, 11-15, and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2011/0208093 to Gross et al. (hereinafter .
For claim 8, Gross discloses a method for tracking a femoral frame of reference (para [0011]-[0012], [0014], and/or [0020]) with a sensor unit (14) (Fig. 2A) (para [0079]) comprising an accelerometer sensor (“accelerometer sensor,” para [0093]) and a gyroscope sensor (“gyroscopic sensor,” para [0093]) configured to move concurrently with a femur (“…coupling an orientation system with a distal aspect of a femur, the orientation system comprising … an orientation sensor,” para [0020]) (also see Figs. 26-27), comprising:
obtaining gyroscope readings and accelerometer readings resulting from movements of the femur (para [0092]-[0095]) (also see para [0106] and/or [0108]-[0110]);
measuring acceleration data form the accelerometer readings (para [0093], [0106], and/or [0108]-[0110]);
relating an orientation of the sensor unit to the femur using angular velocity data and the measured acceleration data to define a femoral frame of reference (para [0080], [0107], and [0151]-[0152]) (see more generally para [0151]-[0161]) (Examiner’s Note: “angular rate” being angular velocity, including the disclosure that integrating the “rate” leads to a “position”); and
tracking the femoral frame of reference form the gyroscope readings and from the accelerometer readings (para [0080], [0107], and [0151]-[0152]) (see more generally para [0151]-[0161]).
Gross further discloses that the angular velocity data and the measured acceleration data is processed (see generally para [0151]-[0161]), but does not specifically disclose that that processing includes using a comparison between the angular velocity data and the measured acceleration data.
However, Voss teaches using a comparison between the angular velocity data and the measured acceleration data (page 5, lines 17-24).

Gross and Voss do not expressly disclose calculating acceleration data at least from the gyroscope readings; and that the relating of an orientation of the sensor unit to the femur uses angular acceleration.
However, AAPA teaches that “a person of ordinary skill in the art would understand, angular acceleration can be calculated from angular velocity, and thus may be readily calculated from the gyroscope readings” (see page 11 of the Appeal Brief filed 7/6/21) (emphasis in original).
It would have been obvious to a skilled artisan to modify Gross to include calculating acceleration data at least from the gyroscope readings; and that the relating of an orientation of the sensor unit to the femur uses angular acceleration, in view of the teachings of AAPA, because such a modification would be the simple substitution of the type of data (i.e., substituting angular acceleration data for angular velocity data) that would lead to the predictable result of providing trajectory/vector information, which is what Gross wants for its algorithm to determine the mechanical axis of the femur (see generally para [0151]-[0161] of Gross).
For claim 11, Gross, as modified, further discloses wherein relating an orientation comprises using the comparison to obtain an orientation of the sensor unit with respect to the femur (page 5, lines 17-24 and page 6, lines 6-7 of Voss) (also see para [0080], [0107], and [0151]-[0152] of Gross).
Voss and Gross do not expressly disclose performing a numerical optimization.
However, AAPA teaches that performing a numerical optimization (“[t]he numerical optimization may be performed using MatlabTM fminsearch function, or using known algorithms such as gradient descent, simulated annealing, etc.,” para [0046] of the specification as originally filed).

For claim 12, Gross further discloses calculating at least one of a radius of the femur and a trajectory of the femur from the frame of reference (para [0152]).
For claim 13, Gross further discloses wherein defining the femoral frame of reference comprises defining a three-axis coordinate system (see “x-axis,” “y-axis,” and “z-axis,” para [0109]).
For claim 14, Gross further discloses wherein the method is performed on a bone model or cadaver (para [0261]).
For claim 15, Gross further discloses wherein obtaining gyroscope readings and accelerometer readings resulting from movements of the femur includes obtaining gyroscope readings and accelerometer readings from the sensor unit at a knee mechanical entry point (as can be seen in Fig. 24) (para [0020] and [0092]).
For claim 17, Gross further discloses displaying the femoral frame of reference as axes representative of the femur relative to the coordinate system (para [0010], [0016], [0103], [0124], and/or [0248]).
For claim 18, Gross, as modified, further discloses a system for tracking a femoral frame of reference in computer-assisted surgery (para [0011]-[0012], [0014], and/or [0020]), comprising a sensor unit (14) (Fig. 2A) (para [0079]) adapted to be secured to the femur (“…coupling an orientation system with a distal aspect of a femur, the orientation system comprising … an orientation sensor,” para [0020]) (also see Figs. 26-27), the sensor unit comprising an accelerometer sensor (“accelerometer sensor,” para [0093]) and a gyroscope sensor (“gyroscopic sensor,” para [0093]) both producing orientation data (para [0092]); and a processing unit (1102) (Fig. 8) receiving gyroscope data and accelerometer data (see Fig. 8 .
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross in view of Voss and AAPA, and U.S. Patent Application Publication No. 2005/0113720 to Cinquin et al. (hereinafter “Cinquin”).
For claim 16, Gross, Voss, and AAPA do not expressly disclose wherein relating an orientation of the sensor unit to the femur using the comparison includes making a center of the femoral head a center of a sphere with the knee mechanical entry point being a radius of the sphere.
However, Cinquin teaches wherein relating an orientation of a sensor unit (20) to the femur using the comparison includes making a center of the femoral head a center of a sphere (“C” or “D,” Fig. 1) with the knee mechanical entry point being a radius of the sphere (distance between either “C” or “D” with “O,” see Fig. 1) (para [0031]).
It would have been obvious to a skilled artisan to modify Gross wherein relating an orientation of the sensor unit to the femur using the comparison includes making a center of the femoral head a center of a sphere with the knee mechanical entry point being a radius of the sphere, in view of the teachings of Cinquin, because such points/locations/parameters are suitable for tracking the femoral frame of reference.
Allowable Subject Matter
Claim(s) 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 7/6/21 have been fully considered.
With respect to the 101 rejection, the rejection has been reconsidered in view of Applicant’s remarks.  Specifically, “obtaining gyroscope readings and accelerometer readings resulting from movements of the femur” and “measuring acceleration data from the accelerometer readings” has been reconsidered as an abstract idea.  The examiner finds these no longer to be abstract ideas based on Applicant’s arguments filed 7/6/21, and instead they are treated under step 2B as to whether they are significantly more.  However, these portions are not considered to be specifically more, as the evidence of record satisfies the Berkheimer standard that they are merely well-known, routine, and conventional.  Therefore, a new grounds of rejection under 35 U.S.C. 101 is established.
However, to make this response thorough and complete, each of Applicant’s arguments regarding the 101 rejection will be treated in the order they were presented.  With respect to the first argument, the claimed subject matter is not rooted in computer technology because there is no computer recited in the claims and no structure that inherently requires a computer recited in the claims.  That is, although the specification may disclose structure or technology that is necessarily rooted in computers, the claims do not.  For example, a “gyroscope” and/or an “accelerometer” don’t inherently require computers to work.  An accelerometer is as simple as a mass and a spring to measure force.  There are no structural requirement of the accelerometer or the gyroscope.  Additionally, a “comparison” is also not rooted in computer-technology by itself.  A person makes a comparison in their mind when deciding between two apples to buy at a grocery store.  Therefore, simple reciting a “comparison” in the claims is an abstract idea.  With respect to the second argument, there is no “interpreting” recited in claim 8, so this argument does not appear to be commensurate in scope with the claim language.  The argument regarding the “comparing” step appears to be conclusory since there is no rationale as to why it is more than reading a maximum and a minimum.  The claim recited “acceleration data.”  One accelerometer value reads on “acceleration data.”  So the value 2.0 m/s2 can be considered “acceleration data.”  So comparing 2.0 m/s2 to 3.0 m/s2 is encompassed by “comparing Thales because in Thales the location of the two different sensors was claimed (i.e., the claim language in Thales recited “a first interital sensor mounted on the tracked object” and “a second inertial sensor mounted on the moving reference frame”).  It was the mounting of these two sensors on the different objects that led to the unique configuration that the court found patent-eligible.  Claim 8 of the instant application doesn’t specify where the gyroscope and the accelerometer are mounted.  With respect to the fifth argument, there is a lack of evidence of what “specific hardware” is required by “tracking a femoral frame of reference,” as recited in claim 8.  The examiner is unaware of what inherent structure/hardware this claim language invokes.  The examiner respectfully requests evidence from Applicant as to what this entails.  With respect to the sixth argument, there is no a 103 rejection on the claims.
With regards to the 112 rejections, these rejections have been withdrawn in view of Applicant’s admission on page 11 of the response filed 7/6/21.  Specifically, Applicant stated that “a person of ordinary skill in the art would understand, angular acceleration can be calculated form angular velocity, and thus may be readily calculated from the gyroscope readings” (emphasis in original).  Thus, the description is not needed to be present in Applicant’s specification because this type of calculation is so well known that a skilled artisan would know how to perform this calculation without needing it to be described.  Such an admission is persuasive to overcome the 112 rejections given the absence of written description in Applicant’s specification.  Accordingly, these rejections are withdrawn.
However, a new grounds of rejection has been necessitated in view of Applicant’s admission made on the record in the response filed 7/6/21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791